DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The invention contains method claims, please, revise.
The following title is suggested: COMPONENT CARRIER AND METHOD WITH EMBEDDED INTERPOSER LATERALLY BETWEEN ELECTRICALLY CONDUCTIVE STRUCTURES OF STACK.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kawabe et al. (U.S. 2008/0239685) hereafter Kawabe.
As to claim 1, Kawabe discloses a component carrier (10) as shown in figure 1, comprising:
a stack comprising at least one electrically conductive layer structure (41, 42) and/or at least one electrically insulating layer structure (33-38);
at least one interposer (101) having a plurality of vertically extending electrically conductive through connections (131, 132) and being embedded in the stack; and
electrically conductive structures (16, 17) in the stack laterally on both sides of the at least one interposer.
As to claim 2, Kawabe discloses the electrically conductive structures (16) are further vertically extending electrically conductive through connections (17).
As to claim 3, Kawabe comprising at least one of the following features:
wherein the vertically extending electrically conductive through connections of the interposer have a higher integration density than the further vertically extending electrically conductive through connections of the stack;
wherein each of the vertically extending electrically conductive through connections of the interposer has a smaller cross-sectional area than another cross-sectional area of each of the further vertically extending electrically conductive through connections of the stack.
As to claim 4, Kawabe discloses the stack comprises a core (11) in which the interposer (101) is embedded.
As to claim 5, Kawabe discloses the component carrier comprises only a single interposer (101).
As to claim 6, Kawabe discloses the component carrier in figures 20-21 comprises a plurality of interposers (201) embedded in the stack and arranged side-by-side.
As to claim 7, Kawabe further comprising: at least one embedded component (14) embedded in the stack side-by-side with the interposer.
As to claim 8, Kawabe further comprising: at least one stack-mounted component (MCM 21) mounted on the stack and electrically connected with the interposer (101).
As to claim 9, Kawabe discloses a cavity (107) is formed between one stack-mounted component (21) and the stack, and wherein another stack-mounted component (14) mounted on the stack is accommodated in the cavity (107).
As to claim 11, Kawabe discloses the at least one embedded component (14) is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip.
As to claims 12-13, Kawabe further comprising: a redistribution structure (32) formed on one side of the stack, in particular on a bottom side of the stack, and electrically connected with the interposer, and a further redistribution structure (31) formed on an opposing side of the stack, in particular on a top side of the stack, and electrically connected with the interposer.
As to claim 14, Kawabe discloses the interposer (101) in figures 1 and 5 comprises horizontally extending traces (141, 142).
As to claim 15, Kawabe discloses a lowermost electrically conductive layer structure (122) of the interposer has a different, in particular smaller, thickness than another thickness of a lowermost electrically conductive layer structure (43) of the stack laterally to the interposer.
As to claim 17, Kawabe discloses the vertically extending electrically conductive through connections (131 or 132) extend through an entire vertical thickness of the interposer, in particular to thereby electrically couple a portion of the stack below the interposer with another portion of the stack above the interposer.
As to claim 18, Kawabe discloses the carrier comprising at least one of the following features:
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, titanium, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide- Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier is shaped as a plate;
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate, or a preform thereof;
wherein the component carrier is configured as a laminate-type component carrier.
As to claim 19, Kawabe discloses a method of manufacturing a component carrier (10) as shown in figure 1, comprising:
providing a stack comprising at least one electrically conductive layer structure (41, 42) and/or at least one electrically insulating layer structure (33-38);
embedding at least one interposer (101), having a plurality of vertically extending electrically conductive through connections (131, 132), in the stack; and
forming electrically conductive structures (16, 17) in the stack laterally on both sides of the at least one interposer.
As to claim 20, Kawabe further comprising: subsequently mounting at least one component (14), in particular at least one further interposer, on the stack and electrically coupling the at least one component with at least part of the vertically extending electrically conductive through connections (131, 132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Sugaya et al. (U.S. Patent 7,821,795).
Regarding claim 10, Kawabe discloses all of the limitations of the claimed invention except for an encapsulation structure on the stack, in particular a mold-type encapsulation structure, in which the at least one stack-mounted component is encapsulated, in particular molded.
Sugaya teaches a multilayer wiring board as shown in figure 1 comprising an encapsulation structure (108) on the stack (155), in particular a mold-type encapsulation structure, in which the at least one stack-mounted component (109) is encapsulated, in particular molded.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sugaya employed in the carrier of Kawabe in order to protect and prevent impact from other source, and further reduce heat from the components mounted on the wiring board.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Boeck et al. (U.S. Patent 8,451,618).
Regarding claim 16, Kawabe discloses all of the limitations of the claimed invention except for an antenna mounted on the stack or mounted on a component which is surface mounted on the stack.
Boeck teaches a semiconductor module as shown in figure 2 comprising an antenna (208) mounted on the stack (PCB 206) or mounted on a component which is surface mounted on the stack.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Boeck employed in the carrier of Kawabe in order to provide receiving or transmitting signal in and out from the package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848